DETAILED ACTION
This is the initial Office action for application SN 17/290,223 having an effective date of 29 April 2021 and a Foreign priority date of 29 October 2018 (UK).  A preliminary amendment was filed on 29 April 2021.  Claims 1-11, 13 and 18-25 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-11, 13 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Schick et al (US 4,304,678).
one of the following compounds set forth in COL.2, L29-53.  Thus the examiner is of the position that the mono-esters glycerol monooleate and sorbitan monooleate, when added to a lubricating oil, separately or in combination, meets the limitations of the above rejected claims.   

Claim Rejections - 35 USC § 103
Claims 1-5, 7, 8, 11, 13, 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Erdman (US 4,376,056).
Erdman discloses that the fuel economy of an internal combustion engine can be improved by adding to the lubricating oil used to lubricate the crankcase of said engine from 0.25 to 2 weight % of pentaerythritol mono-oleate (Abstract). Erdman discloses that pentaerythritol mono-oleate as it is commercially available is usually a mixture of mono-, di-, tri-and tetraoleates of pentaerythritol, and that some oleic acid may also be present.  However, as used herein, Erdman teaches that the term “pentaerythritol mono-oleate” is intended to include both pure pentaerythritol mono-oleate and mixtures of pentaerythritol mono-, di-, tri- and tetraoleate.  Thus the examiner is of the position that when pure pentaerythritol mono-oleate is used, the claimed limitation in independent claim 1 of “at least 50% by weight of the additive is .

Claim Rejections - 35 USC § 103
Claims 1-11, 13, 18, 19 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Prince et al (US 6,844,298).
Prince et al. [“Prince”] disclose a rolling composition comprising a base stock oil and, based on the total weight of the composition, from 1 to 80% by weight of a combination of: a monoester of a fatty acid with a polyol and a tetraester of a fatty acid with pentaerythritol; the weight monoester:tetraester ratio of said combination ranging from 1:20 to 10:1 (Abstract).  
Prince discloses that the fatty acid of the monoester has from 16 to 20 carbon atoms and is preferably oleic acid, and the polyol of the monoester is preferably glycerol.  COL.2, L46-49.  Thus the examiner is of the position that any fatty acid having 16 to 20 carbon atoms may be used to prepare the monoester.
Thus the examiner is of the position that when the composition contains monoester:tetraester ratio of 10:1, the claimed limitation of “at least 50% by weight of the additive is in the form of a mono-ester” in independent claim 1 is met and the claimed limitation in dependent claims 2-4 of “at least 70% by weight of the additive is in the form of a mono-ester” is met.

Claim Rejections - 35 USC § 103
Claims 1-11, 13, 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hanyuda et al (US 2015/0203779).
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                                
EMcAvoy
November 9, 2021